Citation Nr: 0419557	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  95-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hands, other than that involving the right third and fifth 
fingers.  

2.  What evaluation is warranted for residuals of injuries of 
right (major) third and fifth fingers, from January 13, 1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1963 to 
August 1965.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a 
bilateral hand disability.  In a February 1995 decision, the 
RO determined that the earlier rating decision was clearly 
and unmistakably erroneous insofar as it denied service 
connection for traumatic arthritis of the right fifth finger, 
and established service connection for that disability.  In 
an April 1996 rating decision, the RO determined that service 
connection was warranted for residuals of a chip fracture of 
the right third finger, concluding that the prior denial of 
service connection for this benefit was erroneous.  

The Board remanded this matter in January 1998 and September 
2000.  In March 2003, the undersigned ordered further 
development to be accomplished by the Board's development 
unit.  That development, which included obtaining additional 
VA medical opinion or examination, however, was not 
accomplished.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), it was held 
that the regulation which permitted the Board to undertake 
additional development (38 C.F.R. § 19.9(a)(2) (2002)) was 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002).  
Therefore, in November 2003, the Board remanded the matter to 
the RO once again for further RO action.  The Board notes, 
however, that the additional VA medical opinion initially 
sought through Board development was never accomplished.  
Therefore, the case must be remanded once again.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In July and August 2002 letters, the RO advised the veteran 
that it was proposing to reduce his pension benefits.  A July 
2002 statement from the representative indicates that 
claimant wished to discuss the proposal to reduce his pension 
with an adjudication office before the final reduction took 
place.  In September 2002, the representative filed a 
statement indicating that the "adjustment of this proposal 
to reduce payments will put an undue hardship on veteran to 
repay an overpayment and it would be against good conscience 
. . . to place this veteran in this situation."  In an 
October 2002 letter, the RO notified the claimant of the 
reduction.  The record does not indicate that the 
representative's requests have been addressed.  This matter 
is therefore referred to the RO for appropriate action, to 
include a determination whether the representative's 
correspondence should be recognized as a notice of 
disagreement. 
 

REMAND

As mentioned previously, a February 1995 rating decision 
awarded service connection for traumatic arthritis of the 
right fifth finger, effective from January 13, 1994.  The 
disability was rated noncompensable at that time.  In 
February 1996, the rating was increased to 10 percent, 
effective from October 6, 1995.  In April 1996, service 
connection was granted for the residuals of a chip fracture 
of the right third finger.  The RO assigned a 10 percent 
rating for both fingers, effective from October 6, 1995.  

In an October 1996 statement, the claimant indicated, among 
other things, that he was entitled to an earlier effective 
date for the rating assigned for his fingers.  He also 
indicated that he should receive a higher rating for the 
multiple fingers, "or a combined ratings of 1st and 2nd not 
as one."  In a November 1996 rating decision, the RO 
determined that there was clear and unmistakable error 
regarding the effective date of the award of service 
connection for the right third finger, and the effective date 
of the 10 percent rating.  Service connection was made 
effective from January 13, 1994; a 10 percent rating was 
assigned for the disability of both fingers, effective from 
January 13, 1994.  

The RO has not issued a statement of the case (SOC) with 
regard to the disagreement with the assigned rating, however.  
Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the 
issue of what evaluation is warranted for residuals of 
injuries of right third and fifth fingers (major), from 
January 13, 1994, must be remanded to the RO for the issuance 
of a SOC.  

With regard to the issue of entitlement to service connection 
for disability of the hands, other than that involving the 
right third and fifth fingers, the RO should obtain 
additional VA medical opinion, as directed below.  It is 
noted that an August 2002 letter indicates that the veteran 
was in receipt of Social Security disability benefits.  
Hence, the Social Security disability file, to include the 
supporting medical evidence, should be obtained and 
associated with the claims file.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), concerning 
the duty to notify and assist the 
appellant is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate the 
claim.  The claimant must be instructed 
to submit all pertinent evidence in his 
possession that has not been previously 
submitted.  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003).

2.  The RO must issue a statement of the 
case addressing the issue of what 
evaluation is warranted for residuals of 
injuries of right third and fifth fingers 
(major), from January 13, 1994.  
Thereafter, the veteran and his 
representative will have a 60-day period 
within which to file a substantive 
appeal.  Only if an appeal is perfected 
in a timely manner will the Board 
exercise jurisdiction over the evaluation 
assigned.

3.  The RO is to take the appropriate 
steps to obtain any medical records used 
by the Social Security Administration 
(SSA) in granting disability benefits to 
the appellant.  These should be secured 
even if the appellant is currently 
receiving "old age" benefits from the 
SSA.  

4.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should forward the claims 
file to the VA physician who conducted 
the April and June 2001 orthopedic 
evaluations, and prepared the February 
2002 addendum (Paul Steurer).  The claims 
file must be provided to the physician 
for review.  

The physician must review the entire 
claims files, particularly the May 1964 
service medical record.  He should then 
clarify whether it is at least as likely 
as not that the veteran's current 
bilateral hand disorder is related to his 
active military service.  The physician 
is advised that the February 2002 
addendum incorrectly identifies the May 
1964 treatment record as indicating that 
the veteran injured both hands in 1962.  
The treatment record actually indicates 
only one hand was injured in 1962, prior 
to the veteran's enlistment, and the 
accompanying May 1964 x-ray studies were 
conducted only on the right hand.  With 
the knowledge that the 1962 injury 
preexisted service and that only the 
right hand was examined in May 1964, the 
examiner must clarify his previous 
opinion.  The examiner is asked to opine 
whether it is at least as likely as not 
that left and right hand disabilities 
(other than that involving the right 
third and fifth fingers) are related to 
the veteran's service.  If it is 
determined that any hand disability 
(other than that involving the right 
third and fifth fingers) preexisted 
service, the examiner should state 
whether any such preexisting disability 
was aggravated (increase in disability) 
in service.  A notation to the effect 
that the veteran's record was reviewed 
should be included with the physician's 
report.  Any opinion provided should be 
supported by a complete rationale.  

5.  If, for any reason, the VA physician 
referenced above (Paul Steurer) cannot 
clarify his position or is unavailable 
for any reason, the RO should make 
arrangements for the veteran to be 
afforded an orthopedic examination to 
determine the etiology of any current 
bilateral hand disability (other than 
that involving the right third and fifth 
fingers).  The claims folders must be 
made available to the examiner for 
review.  All necessary studies should be 
performed.  The examiner should then 
answer the questions posed above, in 
light of all the evidence of record.  If 
the examiner is unable to provide the 
requested opinion, the report should so 
state together with an explanation why 
the opinion cannot be provided.  Any 
opinion provided should be supported by a 
complete rationale.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


